                            IN UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                                  Plaintiff,    )
                                                )
                       v.                       )
                                                )                     No. 3:15-CR-27-TAV-DCP
SYLVIA HOFSTETTER,                              )
COURTNEY NEWMAN, and                            )
CYNTHIA CLEMONS,                                )
                                                )
                                  Defendants.   )


                                   MEMORANDUM AND ORDER

               All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. Defendants Hofstetter, Newman, and Clemons ask [Doc.

534] the Court to compel the Government to permit them reasonable access to inspect the original,

physical evidence in this case, pursuant to Federal Rule of Criminal Procedure 16(a)(1)(E). They

argue that the restrictions placed on their access to this evidence—that they can view a portion of

the evidence at the FBI office and under the supervision of the case agent, the day and time for

which must be arranged in advance—unreasonably limit their inspection of the evidence and

provide the Government with knowledge of their trial preparations. The Government opposes

[Doc. 549] the Defendants having greater access or, at this point, any access to the original

evidence in this case. It contends that it has fulfilled its discovery obligations by providing

electronic copies of all of the evidence, that defense counsel have had ample time to inspect the

physical evidence pursuant to the current protocols, and that it now needs to devote all of its

resources to trial preparation.
               The parties appeared before the undersigned on August 20, 2019, for a hearing on

this motion. Assistant United States Attorneys Tracy L. Stone and Kelly Kathleen Pearson

appeared on behalf of the Government. Attorneys Charles C. Burks, Jr., and Loretta G. Cravens,

who appeared by telephone, represented Defendant Hofstetter. Attorneys Christopher J. Oldham

and Mark E. Brown represented Defendant Newman. Attorneys Randall E. Reagan and Cullen

Michael Wojcik represented Defendant Clemons. The Defendants were not in attendance.1

               At the hearing, Mr. Oldham stated that defense counsel have inspected the evidence

at the FBI office for three hours at a time on every available date. FBI Agent Mick Nocera, who

was present at the hearing, estimated that defense counsel have inspected 60 to 70 boxes of

evidence out of approximately 400 to 450 boxes in total to date. Mr. Oldham argued that continued

inspection of the original evidence, rather than the electronic copies, is necessary to their defense,

because the actual files contain different colors of ink and tabs that are not evident from the copies

and because inspection of the actual files allows counsel to understand the organization of the files

and how many people have worked on them. He maintained that the protocol required by the FBI

is unworkable because counsel lack sufficient time to review the evidence efficiently, the defense

runs the risk of revealing trial strategy with the agents observing them and reporting back to

Government counsel, and defense counsel cannot speak freely to each other while there.

               Mr. Oldham said the Defendants decline to stipulate to the authenticity and chain

of custody of the evidence in order to gain greater access, because some of the evidence is in the

wrong order after scanning and counsel cannot know whether the scanner has accurately picked

up all of the information on the documents. He said that the Defendants would stipulate to the




1
 The Court notes that Defendant Holli Womack and counsel notified [Doc. 550] the Court that
they would not be attending the hearing, because Defendant Womack did not join in this motion.

                                                  2
chain of custody for the transfer of the evidence from the FBI vault to the U.S. Attorney’s Office.

Mr. Oldham asked the Court at least to order continued access to the evidence.

               Mr. Burks stated that review of the original evidence gives him more information

than reviewing the electronic copies. Mr. Burks and Mr. Reagan explained the delay from

December 2018 to April 2019, when the request to inspect the evidence was reasserted, was due

to counsels’ focus on other aspects of this case, such as obtaining experts and litigating pretrial

motions. Mr. Burks stated that in June 2019, AUSA Stone provided counsel with an index (“the

1B list”) of the boxes of evidence, and he finally had a way to identify what evidence he wanted

to review. Defense counsel were not able to estimate the amount of time needed to complete their

inspection of the evidence, although counsel seemed to agree that at this point, approximately forty

days out from trial, they would have to prioritize other aspects of trial preparation over inspection.

               AUSA Stone argued that the Government fully complied with Rule 16 and this

Court’s Order on Discovery and Scheduling by providing electronic copies of all of the discovery.

He stated that the Government went beyond what was required in permitting defense counsel to

review the original evidence under the FBI protocols. He maintained that this accommodation

requires a huge investment of time and resources from the Government, because the case agents

must remain with defense counsel while they review the evidence and must spend two hours

pulling the requested evidence before the meeting and then logging and returning the evidence to

the vault thereafter. AUSA Stone stated that rather than using their time with the original evidence

to spot check items about which defense counsel have questions, defense counsel appear to be

undertaking a systematic review of the content of the original evidence, which review could be

done electronically. AUSA Stone displayed two patient files from a box of evidence from the FBI

vault to the Court. He stated that although the actual files contained black, blue, and red ink, each



                                                  3
person’s handwriting is unique. Thus, he concluded that the fact that different people wrote on the

files is apparent from the black and white electronic copies.

               AUSA Stone stated that with trial quickly approaching, he needs the case agents to

assist the Government with trial preparations, and they no longer have time to work with defense

counsel in their review of the actual evidence. He stated that the case agents have not asked if

other FBI agents could monitor the defense counsels’ review of evidence, because other agents do

not want to do this task, other agents have their own cases to work, and having other agents assist

inserts more people into the chain of custody. He stated that because the Defendants have indicated

they may raise chain of custody issues in this case, he cannot agree to a limited stipulation to chain

of custody for the transfer of the files from the FBI office to the U.S. Attorney’s Office. Moreover,

even if this transfer was an option earlier in the case, it is no longer an option due to the imminent

trial date. He agreed that FBI agents would have to monitor defense counsel, even if they reviewed

the evidence at the U.S. Attorney’s Office. AUSA Stone asked the Court to find that the

Government has fully complied with Rule 16 and to deny any further review.

               Mr. Oldham responded that defense counsel are reviewing the electronic evidence

in order to narrow and prioritize which original evidence they need to inspect. He requested an ex

parte hearing to explain to the Court why review of the original evidence is necessary to defense

strategy. The Government objected, and the Court declined to hold an ex parte hearing. Mr.

Oldham asserted that even if the Court denied defense counsels’ request to view all of the original

evidence, defense counsel need some limited time to inspect the original evidence going forward.

He stated that defense counsel had one scheduled inspection session left and that he could likely

get by with one or two more sessions. However, Mr. Oldham noted that he was concerned only




                                                  4
with the treatment side of the pain clinics, whereas Mr. Burks was concerned with the business

side.2

    I.          ANALYSIS

                  With regard to documents and objects that the government must disclose in

discovery, Rule 16 of the Federal Rules of Evidence provides, in pertinent part, that

                  Upon a defendant’s request, the government must permit the
                  defendant to inspect and to copy or photograph books, papers,
                  documents, data, photographs, tangible objects, buildings or places,
                  or copies or portions of any of these items, if the items is within the
                  government’s possession, custody, or control and:

         (i)      the item is material to preparing the defense;

         (ii)     the government intends to use the item in its case in chief at trial, or

         (iii)    the item was obtained from or belongs to the defendant.

Fed. R. Crim. P. 16(a)(1)(E). In the instant case, much of the evidence contained in the FBI vault

clearly falls within the scope of Rule 16(a)(1)(E). The Defendants have requested access to the

evidence, and the Government possesses the evidence, which is photographs, documents, and

tangible objects. Moreover, the Court finds that the evidence falls into at least one and likely two

or three of the categories of documents or objects that must be disclosed. The Court finds that the

Defendants have shown much of the evidence—the patient files and the business records being

two examples—to be material to preparing their defense. Additionally, much of the evidence, the




2
 The Court intended also to hear argument on Defendant Courtney Newman’s Motion in Limine
to Compel the Government to Produce Original Patient Files at Trial [Doc. 475]. However, Mr.
Stone stated that he intended to file a response to this motion, which was filed on April 12, 2019,
but had not done so yet, because the motion is styled as a motion in limine. The Court set a deadline
of September 3, 2019, for the Government to respond to this motion and will hear argument on
this motion at the motion hearing on September 10, 2019, at 9:30 a.m.


                                                     5
Government also intends to use in its case-in-chief at trial.3 Additionally, some of the evidence

was seized from Defendant Sylvia Hofstetter’s home and, thus, falls within the third category. The

question for the undersigned is whether the Defendants have a right to inspect the original evidence

or whether the Government’s provision of scanned, electronic copies of the evidence is sufficient.

               The Court agrees with the Defendants that inspection of qualifying documents or

tangible items is mandatory, i.e. “the government must” disclose these items. Fed. R. Crim. P.

16(a)(1)(E) (emphasis added). However, the plain language of Rule 16(a)(1)(E) reveals that the

Government may provide copies in lieu of the actual evidence: “[T]he government must permit

the defendant to inspect and to copy or photograph books, papers, documents, data, photographs,

tangible objects, buildings or places, or copies or portions of any of these items[.]” Fed. R. Crim.

P. 16(a)(1)(E) (emphasis added). Accordingly, the Government is correct that its provision of

copies of the evidence seized from the clinics and Defendant Hofstetter’s home would normally

fulfill its obligations under Rule 16(a)(1)(E), and under the Court’s Order on Discovery and

Scheduling [Doc. 8], which tracks the language of the Rule.

               Nevertheless, in the instant case, the Court finds that the Defendants are entitled to

inspect the original evidence, because, as the Government acknowledges, the original evidence

contains information that the black and white electronic copies of the evidence do not reveal. The

original evidence contains writing in different colors of ink that are apparently attributable to

different authors. Additionally, some of the original documents and files are marked with Post-it-

style flags, directing the reader’s attention to certain pages. Because the type and extent of the

medical care provided the patients is crucial to the Defendants’ defense, which is that the


3
 For example, the Court notes that the Government has summarized seven hundred of the 6,300
patient files seized from the Tennessee clinics in its DOMEX report, which it intends to present
at trial [see Doc. 477, Government’s Response to the Defendant’s Joint Motion for a Daubert
Hearing].

                                                 6
Defendants believed the pain management clinics in this case to be legitimate entities, rather than

“pill mills,” the Defendants need to be able to inspect the original evidence, at least with regard to

the patient files. Accordingly, the Court finds that permitting the Defendants to inspect the original

evidence, despite their receipt of the electronic copies, is warranted in this case.

               The right to inspect evidence pursuant to Rule 16(a)(1)(E) does not permit a

defendant to view the evidence free from reasonable restriction. For example, the Adam Walsh

Child Protection Safety Act, 18 U.S.C. § 3509(m)(2)(A), prohibits a defendant’s receipt of a copy

of child pornography discoverable under Rule 16(a)(1)(E) “so long as the Government makes the

property or material reasonably available to the defendant.” The pornographic material “shall be

deemed to be reasonably available to the defendant if the Government provides ample opportunity

for inspection, viewing, and examination at a Government facility of the property or material by

the defendant,” counsel, or a defense expert. 18 U.S.C. § 3509(m)(2)(B). Although the Adam

Walsh Act does not apply in this case, the standard that the government must provide “ample

opportunity” for inspection is instructive.

               A review of the timeline relating to the issue of inspecting the original evidence in

this case illustrates that the Government has provided ample opportunity for the Defendants to

inspect the original evidence. On May 5, 2017, Defendants Hofstetter, Newman, and Clemons

jointly moved [Doc. 151] to compel the Government to produce the actual patient files at trial,

pursuant to Federal Rule of Evidence 1002. In this motion the Defendants also asked to inspect

the original evidence in this case, stating “although there has been no issue with the Government

in accessing this information, it is believed that any Order issued by this Court should include

inspection by the defendants, their experts, or any investigators authorized by them to inspect the

original documents [Doc. 151, p.2]. The Government responded [Doc. 187] that it has complied



                                                  7
with Rule 16 by providing electronic copies of the patient files, that is was willing to provide color

copies of a limited number (less than 100) patient files, and that the Defendants could inspect all

of the patient files at the U.S, Attorney’s Office, if they are willing to waive chain of custody issues

and to agree to reasonable inspection times. The Court heard argument on this motion at a motion

hearing on June 7, 2017. The Court found [Doc. 309, p.21] the Defendant’s request to inspect the

original files to be moot, because the “Government agrees to allow the Defendants and members

of the defense team to inspect the original files under reasonable conditions, including that they

waive any chain of custody issues.” The Court also found that the parties should be able to work

out the details for the requested inspection without the Court’s involvement.

               The Court finds that the Defendants next requested to inspect the original evidence

in late November 2018. AUSA Stone contacted the FBI to arrange the inspection. On December

4, 2018, AUSA Stone sent an email to defense counsel setting out the following protocol for

inspecting the evidence at the FBI office: (1) Coordinate with the agents at least two days in

advance, including designating specific boxes of evidence; (2) go through check in procedures

upon arrival at the FBI office; (3) no cellular telephones, cameras, or laptop computers are

permitted; (3) counsel may review the evidence in the FBI conference room, (4) case agents will

be present during the review and escort counsel at all times; (5) FBI personnel will make digital

photographs or copies of evidence for counsel; and (6) defense counsel will arrange for

photocopies of evidence with the AUSA. Alternatively, AUSA Stone again offered to have the

evidence brought to the U.S. Attorney’s office.

               According to AUSA Stone, the Defendants did not contact him again about the

matter, until the issue was raised at a hearing in mid-April 2019 [Doc. 549, p.4]. At that time, the

parties agreed to look into whether they could agree to a stipulation that would permit easier access



                                                   8
to the evidence at the U.S. Attorney’s office. AUSA Stone states that he sent an email to defense

counsel on April 17, 2019, offering to send a draft of a proposed stipulation that week and to move

the evidence to the U.S. Attorney’s office by the end of the next week but inviting defense counsel

to schedule an initial inspection at the FBI office. Negotiations over a stipulation to the chain of

custody were ultimately not fruitful. Defense counsel began viewing the evidence at the FBI

office, subject to the protocol, on June 24, 2019, more than six months after this option was first

proposed on December 4, 2018. The Court finds that the Government has provided defense

counsel ample opportunity to inspect the evidence at the FBI office. Moreover, given defense

counsels’ refusal to stipulate to the chain of custody, the Court finds that the protocol required to

view the evidence at the FBI office was reasonable. It is not the fault of the Government that the

Defendants did not begin pursuing the opportunity to inspect the original evidence until three

months before trial.

               Despite the Defendants’ failure to take full advantage of the opportunity the

Government afforded to view the original evidence at the FBI office, the Court finds that it is not

fair to cut off defense counsel’s access to the original evidence abruptly, when they were

anticipating at least one additional session this month. Mr. Oldham indicated that although defense

counsel would like to inspect all of the remaining original evidence, they would have to prioritize

which evidence they viewed, in order to otherwise prepare for trial. Mr. Oldham stated that he

could complete his review of the essential files in two to three more sessions. Accordingly, the

Government is DIRECTED to permit defense counsel and the Defendants’ investigators to inspect

the evidence at the FBI office under the established protocol for an additional twelve (12) hours




                                                 9
by the close of business on September 6, 2019. The Government is not required to permit further

inspection after that day.4

    II.    CONCLUSION

           For the reasons stated herein, the Court ORDERS as follows:

               (1) The Defendants’ Motion to Compel Inspection of Evidence
                   Pursuant to Federal Rule of Criminal Procedure 16(a)(1)(E)
                   [Doc. 534] is GRANTED in part in that the Defendants are
                   permitted to continue to inspect the original evidence at the FBI
                   office and pursuant to the established protocol for an additional
                   twelve (12) hours until the close of business on September 6,
                   2019. The Defendants’ motion [Doc. 534] is DENIED in all
                   other respects; and

               (2) The Government is ORDERED to permit defense counsel and
                   the investigators for the Defendants to inspect the original
                   evidence at the FBI office pursuant to the established protocol
                   for an additional twelve (12) hours to be scheduled pursuant to
                   the availability of the FBI agents and to be completed by the
                   close of business on September 6, 2019.

               IT IS SO ORDERED.

                                                     ENTER:



                                                     _ ____________________________
                                                     Debra C. Poplin
                                                     United States Magistrate Judge




4
  AUSA Stone stated that he needs the case agents for this case to assist with the Government’s
trial preparations. The Court does not require that the case agents for this case oversee defense
counsels’ inspection of the evidence. Which agents are responsible for effectuating the inspection
of the original evidence at the FBI office is a matter up to the Government and/or the FBI.

                                                10
